Title: To George Washington from Edmund Randolph, 31 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia May 31. 1794.
               
               The Secretary of state has the honor of informing the President of the United States, that, having already accounted to him for the sum of thirteen thousand, two hundred dollars, destined for the relief of such of the exiles from St Domingo, as resided in the United States, he has offered the remaining eighteen hundred dollars, as follows: six hundred to Pennsylvania, which have been accepted: six hundred to Baltimore, which have been accepted: five hundred to New-York, which were said not to be necessary, and one hundred to Delaware, which were also unnecessary.  Hence the sum of six hundred dollars are deposited in the bank, liable to be disposed of, as the President shall choose, for the further relief of the inhabitants of St Domingo.
               
                  Edm: Randolph
               
            